Exhibit 10.2

 

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits information subject to the confidentiality request.
Omissions are designated as [*****]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

Amendment to Google AdWords PSP Addendum

 

 

This Amendment (“Amendment”), effective as of June 1, 2015 (the “Amendment
Effective Date”), is between ReachLocal, Inc. (“Reach Local US”), ReachLocal
Europe B.V. (“ReachLocal Europe”) and the ReachLocal Affiliates on behalf of
themselves and their Affiliates (each a “PSP” or “Customer” and, collectively,
“ReachLocal PSP”) and Google Inc, and the Google Affiliates (together, “Google”)
and is an addendum to the Google AdWords PSP Addendum between the parties with
an effective date of July 1, 2014 and April 1, 2015 (collectively “Addendum”),
Capitalized terms not defined in this Amendment have the meanings given to those
terms in the Addendum. The parties agree as follows:

 

 

1.

[*****]

 

 

 

2.

The parties may execute this Amendment in counterparts, including facsimile,
PDF, or other electronic copies, which taken together will constitute one
instrument.

 

 

 

 

 
 Confidential material redacted and filed separately with the Securities and
Exchange Commission. 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment by persons duly
authorized.

 

 

 

 

 

 

GOOGLE INC.

 

By: /s/ Omid Kordestani             

 

Name: Omid Kordestani

 

Title: Authorized Signatory

 

Date: June 9, 2015

 

 

 

PREMIER SMB PARTNER: REACHLOCAL, INC.

 

By: /s/ Ross G. Landsbaum        

 

Name: Ross G. Landsbaum

 

Title: CFO

 

Date: June 5, 2015

 

PREMIER SMB PARTNER: ReachLocal Europe B.V.

 

By: /s/ Craig Harris                      

 

Name: Craig Harris

 

Title: Managing Director

 

Date: June 5, 2015

 

 

 

2